Per Curiam.
The relator moves that we strike from the answer all matter not shown to be within the personal knowledge of the respondent, or based on the records and files in the cause. We are cited to no case which prescribes the practice resorted to by the relator of asking us to mutilate the judge’s answer to the order to show cause. The value of the writ of mandamus consists largely of its summary character, and we are loath to ingraft upon the practice any unnecessary feature that will impair its efficiency. A better practice is to call the attention of the court, upon the hearing, to such parts of the answer and accompanying papers as are not entitled to consideration, when they can be eliminated or disregarded, care being taken to avoid a waiver through pleading subsequent to the answer.